This cause was before the Court at February Term, 1889 (103 N.C. 19). In the report of that appeal will be found a full statement of the matters in controversy in the action.
The main question presented now for our consideration is this: Were the transcripts from the Treasury Department of the United States, called in the record Exhibits "A," "B," "C" and "AA,"      (451) admissible as evidence for the plaintiffs upon the taking of the account before the referee? He admitted them, examined them, and from the statements contained in them found certain facts. His Honor ruled that the referee erred in so doing.
These transcripts are certified to by the register of the treasury and his certificate is authenticated by the secretary of the treasury under the seal of his department. If the matters contained in these transcripts were relevant to the account which the referee was required to take they were admissible in evidence before him by virtue of the *Page 284 
provisions of Laws 1891, ch. 501, if for no other reason. That act was enacted while this suit was pending, but before the taking of the account. It seems to have been framed to obviate any objection to the introduction as evidence in the courts of this State of transcripts just such as these are.
It is objected to them that they are fragmentary. We do not think they are liable to that objection. The plaintiffs sought to show the referee what sums had been earned by the defendant's deputies, W. J. Patterson, J. T. Patterson, Jr., and S. P. Graham, and what sums the defendant had demanded of the government on account of their services. The vouchers of each of these deputies, which the defendant himself presented to the proper officer of the treasury department, were the very best evidence of the sum which he claimed in his account for them. When filed these vouchers became a part of the record of the department, and duly certified copies thereof became competent evidence under the provisions of the act above mentioned. The transcripts ("A," "B," "C") purport to contain "the vouchers"; that is, all the vouchers of each of these deputies. If they purported to contain only some of (452) them they would yet be admissible. Their effect is a different matter. But these transcripts purport to contain not only copies of each voucher of each of these three deputies, but also extracts from the books of the treasury showing how much of the sums charged by the defendant on their account had been disallowed, thus, in effect, showing how much of the gross sum so charged was allowed to the defendant in his account with the treasury department, that amount being ascertainable by the simple process of subtraction.
The transcript marked Exhibit "AA" was also admissible. It was properly certified and purported to contain copies of certain records and accounts of the treasury department showing the amount and date of certain payments made to the defendant as United States marshal. In his conditional acceptance of the drafts drawn on him by his deputies, as alleged in the complaint, he himself designated the source from which were to come the funds to meet these obligations. The drawers of the drafts were his employees, and his contract with the plaintiffs was in effect that what these deputies earned, to the limit of the drafts accepted, would be paid, when allowed by the treasury department and collected by him, not to the several deputies, but to the plaintiffs. It was not necessary that the plaintiffs should produce all the accounts of the defendant as United States marshal, or certified copies thereof. He was required to put in evidence only so much of his accounts as he was advised was pertinent to the matter in controversy, and, if there were other accounts or vouchers that would throw light on his dealings with the drawers of these drafts, and tend to show that he was not liable on *Page 285 
account of his conditional acceptance of them, it was the privilege of the defendant to introduce such records and accounts in evidence, and thus counteract the force of the evidence of the plaintiffs.
What is said above disposes of the second and third exceptions of the defendant to the report of the referee. There was error     (453) in sustaining these exceptions, as there was also in sustaining his first exception. It seems sufficient to refer to the statement contained in the report and to the former ruling of this Court in this cause (105 N.C. 42) to show that the inadmissibility of Exhibits "A," "B" and "C" was not finally and conclusively determined by his Honor JudgeConnor, as seems to be insisted by the defendant in this exception.
The eleventh exception of defendant seems to us to be of no force, as one-half of what the deputies seem to have earned is more than enough to satisfy the plaintiff's demand.
His Honor should have considered the transcripts "A," "B," "C" and "AA" as evidence in the cause, as the referee did, and with that evidence before him should have passed upon the other exceptions filed by the defendant.
Remanded.
(454)